            Case 1:14-cr-00075-RA
                 1:12-cr-00489-RA Document 31
                                           79 Filed 07/28/20
                                                    07/27/20 Page 1 of 1

THE LAW OFFICE OF JEFF CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910



                                                                                               July 27, 2020
                                                                                                    via ECF
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re: United States v. Leroux; 12-cr-489; 14-cr-75 (RA)

Dear Judge Abrams,

       Per the Court’s order, dated July 23, 2020, the government and defense counsel have met
and conferred. The parties jointly propose Thursday, August 20, 2020, as the alternative date for
the additional sentencing hearing.

        Thank you for your time and consideration.

                                                                                               Respectfully,

                                                                                 Jeffrey Chabrowe

                                                                                         Jeff Chabrowe, Esq.
                                                                             Counsel for Paul Calder Leroux
                                                                                           cell 917-529-3921
                                                                                 email jeff@chabrowe.com


cc: Assistant United States Attorney Michael Lockard (via ECF)


 Application granted. The sentence is scheduled for August 20, 2020 at 9:00 a.m. and will be held by video
 conference.

 SO ORDERED.


 _______________________________
 Ronnie Abrams, U.S.D.J.
 July 28, 2020
